                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           RODNEY JEROME WOMACK,
                                  11                                                    Case No. 18-01636 BLF (PR)
                                                      Petitioner,
                                  12                                                    ORDER GRANTING MOTION TO
Northern District of California




                                                v.                                      DISMISS; DENYING CERTIFICATE
 United States District Court




                                  13                                                    OF APPEALABILITY
                                  14       WARDEN,
                                  15                 Respondent.
                                  16                                                    (Docket No. 11)

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  19   corpus pursuant to 28 U.S.C. § 2254, challenging his state conviction. Respondent filed a
                                  20   motion to dismiss the petition for failing to obtain authorization to file a second or
                                  21   successive petition. (Docket No. 11, hereafter “Mot.”) Petitioner filed an opposition,
                                  22   (Docket No. 14), and Respondent filed a reply, (Docket No. 15).1 For the reasons set forth
                                  23   below, Respondent’s motion is GRANTED.
                                  24   ///
                                  25   ///

                                  26
                                       1
                                  27    Petitioner filed a response to Respondent’s reply, (Docket No. 17), which will not be
                                       considered since the matter became submitted upon the filing of Respondent’s reply and
                                  28   Petitioner did not obtain prior Court approval. See L.R. 7-3(d).
                                   1
                                                                            I. BACKGROUND
                                   2
                                              On March 8, 2005, Petitioner was found guilty by a jury in Contra Costa County
                                   3
                                       Superior Court of second degree robbery (case no. 041151-2). (Mot. at 1.) In 2008,
                                   4
                                       Petitioner filed a filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254
                                   5
                                       in this district, challenging the same 2005 Contra Costa County judgment. (Id.; Womack v.
                                   6
                                       Virga, Case No. 08-03594 MMC (PR).2) The district court denied the petition on the
                                   7
                                       merits and denied a certificate of appealability on February 20, 2012. (Id.) The Ninth
                                   8
                                       Circuit Court of Appeals denied a certificate of appealability on March 6, 2013. Womack
                                   9
                                       v. Virga, U.S.C.A. (9th Cir.) No. 12-15623.
                                  10
                                              On March 16, 2018, Petitioner filed the instant federal habeas petition.
                                  11

                                  12
Northern District of California




                                                                             II. DISCUSSION
 United States District Court




                                  13
                                       A.     Motion to Dismiss
                                  14
                                              A second or successive petition containing previously raised or new claims may not
                                  15
                                       be filed in the district court unless the petitioner first obtains from the United States Court
                                  16
                                       of Appeals an order authorizing the district court to consider the petition. 28 U.S.C. §
                                  17
                                       2244(b)(3)(A).
                                  18
                                              Respondent argues that the instant habeas petition must be dismissed because
                                  19
                                       Petitioner failed to receive authorization from the Ninth Circuit Court of Appeal to proceed
                                  20
                                       with a second or successive petition challenging his 2005 conviction. Respondent asserts
                                  21
                                       that the instant petition is second or successive because Petitioner filed at least one prior
                                  22
                                       habeas petition in this district, see Womack v. Virga, Case No. 08-03594 MMC (PR),
                                  23

                                  24
                                       2
                                  25    The petition in that case indicates the case number as “050411512,” and the date of
                                       sentence as March 8, 2005. (See Case No. 08-03594 MMC (PR), Pet. at 2.) Petitioner
                                  26   raised seven claims of ineffective assistance of appellate counsel. (Id.)

                                  27                                                  2

                                  28
                                   1
                                       which challenged the same 2005 state conviction out of Contra Costa County Superior
                                   2
                                       Court.
                                   3
                                                In opposition, Petitioner asserts that he is not challenging the same 2005 conviction
                                   4
                                       in this action. (Opp. at 2.) Petitioner asserts that he is challenging the two 1982 prior
                                   5
                                       robbery convictions in Alameda County which were used to enhance the sentence for the
                                   6
                                       2005 conviction based on the claim that he was denied right to counsel in those prior
                                   7
                                       proceedings. (Id.)
                                   8
                                                A federal habeas petition is “second or successive” within the meaning of § 2244 “if
                                   9
                                       the facts underlying the claim occurred by the time of the initial petition, [] and if the
                                  10
                                       petition challenges the same state court judgment as the initial petition.” Brown v. Muniz,
                                  11
                                       No. 16-15442, slip op. 1, 11 (9th Cir. May 8, 2018) (citing Panetti v. Quarterman, 551
                                  12
Northern District of California




                                       U.S. 930, 945 (2007), and Magwood v. Patterson, 561 U.S. 320, 333 (2010)). The instant
 United States District Court




                                  13
                                       petition meets both these requirements. First of all, the factual allegation that Petitioner
                                  14
                                       was denied counsel during the proceedings for the 1982 priors clearly occurred by the time
                                  15
                                       he filed the initial petition in 2008. Secondly, the instant habeas action is clearly
                                  16
                                       challenging the same state court judgment as the 2008 petition because Petitioner is
                                  17
                                       asserting that the use of the allegedly unlawful 1982 priors to enhance his 2005 sentence
                                  18
                                       resulted in an unlawful judgment and sentence for which he is currently incarcerated.
                                  19
                                       Accordingly, the Court finds that the new claim raised in this action challenges the same
                                  20
                                       conviction challenged in a prior federal habeas action and is therefore subject to 28 U.S.C.
                                  21
                                       § 2244(b)(3)(A). As Respondent correctly asserts in reply, Petitioner is required to obtain
                                  22
                                       an order from the Ninth Circuit Court of Appeals authorizing this Court to consider a
                                  23
                                       renewed challenge to his state conviction based on new facts, claims or law. (Reply at 1-
                                  24
                                       2.) Petitioner has not presented such an order from the Ninth Circuit of Appeals.
                                  25
                                       Accordingly, the instant petition must be dismissed in its entirety as second and
                                  26

                                  27                                                  3

                                  28
                                   1
                                       successive.
                                   2

                                   3
                                                                                     III. CONCLUSION
                                   4
                                                For the foregoing reasons, Respondent’s motion to dismiss the petition, (Docket No.
                                   5
                                       11), is GRANTED.3 The instant petition for a writ of habeas corpus is DISMISSED as
                                   6
                                       second or successive. 28 U.S.C. § 2244(b)(3)(A). Petitioner may file another petition in
                                   7
                                       this Court only if he obtains the necessary order from the Ninth Circuit.
                                   8
                                                No certificate of appealability is warranted in this case. See Rule 11(a) of the Rules
                                   9
                                       Governing § 2254 Cases, 28 U.S.C. foll. § 2254 (requiring district court to rule on
                                  10
                                       certificate of appealability in same order that denies petition). Petitioner has not shown
                                  11
                                       “that jurists of reason would find it debatable whether the petition states a valid claim of
                                  12
Northern District of California




                                       the denial of a constitutional right and that jurists of reason would find it debatable
 United States District Court




                                  13
                                       whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529
                                  14
                                       U.S. 473, 484 (2000).
                                  15
                                                This order terminates Docket No. 11.
                                  16
                                                IT IS SO ORDERED.
                                  17
                                                January 22, 2019
                                       Dated: _____________________                             ________________________
                                  18                                                            BETH LABSON FREEMAN
                                  19                                                            United States District Judge

                                  20

                                  21

                                  22

                                  23   Order Granting MTD; Denying COA
                                       PRO-SE\BLF\CR.18\01636Womack_grant-mtd (sec&succ)
                                  24

                                  25   3
                                        In light of this dismissal, the Court need not address the timeliness issue raised by
                                  26   Respondent in reply. (Reply at 2.)

                                  27                                                        4

                                  28
